Shulman, Judge.
After a tax assessment by the State Revenue Commissioner, the appellant herein sought an appeal to the Superior Court of Clayton County. He did not, however, meet the jurisdictional prerequisites of the appeal set forth in Code Ann. § 92-8446. The court thereupon granted the commissioner’s motion to dismiss the appeal for lack of jurisdiction. From this dismissal the appellant presents eight enumerations of error. Each enumeration is grounded on either the original assessment or the court’s dismissal of the appeal. Because *119it is clear that the appellant did not conform to the jurisdictional requirements of Code Ann. § 92-8446, the court properly dismissed his appeal. Lee v. Chilivis, 234 Ga. 255 (215 SE2d 256); Undercofler v. Ernhardt, 111 Ga. App. 598 (142 SE2d 317). The enumerations are without merit.
Argued January 10, 1977
Decided January 27, 1977.
Terry A. Lyle, pro se.
Arthur K. Bolton, Attorney General, Lauren O. Buckland, R. Douglas Lackey, Assistant Attorneys General, for appellee.

Judgment affirmed.


Quillian, P. J., and Stolz, J., concur.